Citation Nr: 1715776	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-00 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy prior to June 22, 2016, and a rating in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy prior to June 22, 2016, and a rating in excess of 20 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy.

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy.

5.  Entitlement to an initial compensable rating for bilateral hearing loss, from July 24, 2007.

6.  Entitlement to an initial compensable rating for onychomycosis.
7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

8.  Entitlement to an effective date earlier than January 7, 2016, for the grant of service connection for diabetic nephropathy.

9.  Entitlement to an initial rating in excess of 30 percent for diabetic nephropathy.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claims are now properly before the New Orleans, Louisiana RO.

In March 2014, the Board remanded these matters for further development.  At the time of the prior Board remand, the Veteran was represented by a private attorney.  However, in April 2014, he appointed the above-named private attorney as his new representative.

In an August 2016 rating decision, the RO increased the evaluations for the service-connected peripheral neuropathy of the left and right upper extremities to 20 percent, beginning June 22, 2016.  As the highest possible rating for these disabilities have not been assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue, as the Veteran indicated that he stopped working in December 2015, and has described occupational impairment from his service-connected bilateral lower extremity peripheral neuropathy.  See, e.g., January 2017 brief (noting the Veteran ended his employment as a truck driver in December 2015 citing one of the leading problems as numbness in his feet when accelerating and that climbing in and out of his truck and into the trailer was not easy with numb feet).  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The Board observes that additional evidence has been added to the claims file since the most recent readjudication of the claims in an August 2016 supplemental statement of the case (SSOC).  However, the Board concludes that the evidence is not relevant to the claims (increased ratings for bilateral upper extremity peripheral neuropathy and bilateral hearing loss) decided herein.  Accordingly, a waiver is not necessary to proceed with adjudication of these claims.

A motion to advance this appeal on the Board's docket has been raised.  See July 2016 submission.  The undersigned is granting the motion and advancing the appeal on the docket based upon severe financial hardship.  38 C.F.R. § 20.900(c) (2016).  

The issues of entitlement to an initial increased rating for peripheral neuropathy of the bilateral lower extremities; entitlement to an initial increased rating for onychomycosis; entitlement to TDIU; entitlement to an earlier effective date for the grant of service connection for diabetic nephropathy; and entitlement to an initial increased rating for diabetic nephropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving any doubt in favor of the Veteran, for the entire period on appeal, the Veteran's peripheral neuropathy of the left upper extremity has been manifested by mild incomplete paralysis of the upper radicular groups.

2.  Resolving any doubt in favor of the Veteran, for the entire period on appeal, the Veteran's peripheral neuropathy of the right upper extremity has been manifested by mild incomplete paralysis of the upper radicular groups.

3.  For the period beginning July 24, 2007, audiometric examinations correspond to no greater than a level I hearing loss for the right ear, and no greater than a level I hearing loss for the left ear.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an initial 20 percent rating, but no higher, for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8513 (2016).  

2.  For the entire period on appeal, the criteria for an initial 20 percent rating, but no higher, for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8513 (2016).  

3.  For the period beginning July 24, 2007, the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claims in March 2014 for additional evidentiary development.  In particular, the Board instructed the AOJ to schedule the Veteran for VA peripheral nerves and audiological examinations to determine the current nature and severity of his service-connected peripheral neuropathy of the bilateral upper extremities and bilateral hearing loss.  The Board also instructed the AOJ to obtain any ongoing VA treatment records from 2007 to the present.  

In June 2016, the AOJ provided the Veteran with VA peripheral nerves and audiological examinations.  With respect to these claims, the examination reports included all findings requested by the Board.  The AOJ also obtained updated VA treatment records.  The AOJ readjudicated the Veteran's claims in an August 2016 Supplemental Statement of the Case.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

VA's duty to notify was satisfied by letters dated in February 2006 and July 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, Social Security Administration records, and lay statements have been associated with the record.  

With respect to the claim for an initial increased rating for peripheral neuropathy of the bilateral upper extremities, during the appeal period, the Veteran was afforded VA peripheral neuropathy examinations in August 2007 and June 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.

With respect to the claim for an initial compensable rating for bilateral hearing loss, during the appeal period, the Veteran was afforded VA audiological examinations in July 2007 and June 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow deficient, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Here, the VA examiners discussed the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  Moreover, the Veteran has not demonstrated any prejudice caused by any deficiency in the examinations.

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Initial Increased Rating - Peripheral Neuropathy of the Bilateral Upper Extremities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
By way of background, in a February 2008 rating decision, the RO granted entitlement to service connection for peripheral neuropathy of the right and left upper extremities, and assigned 10 percent evaluations effective January 30, 2006, pursuant to Diagnostic Code 8515.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.

Diagnostic Code 8515 provides the rating criteria for paralysis of the median nerve, and therefore neuritis and neuralgia of that nerve.  Disability ratings of 10 percent, 30 percent, and 50 percent are assignable for incomplete paralysis of the median nerve of the major extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis of the minor extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 70 percent and 60 percent are assignable for complete paralysis of the median nerve of the major and minor extremity respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

In an August 2016 rating decision, the RO increased the evaluations for the service-connected peripheral neuropathy of the right and left upper extremities to 20 percent effective June 22, 2016, the date of the VA examination showing involvement of all radicular groups, pursuant to Diagnostic Code 8513.  See 38 C.F.R. § 4.124a, Diagnostic Code 8513.

Diagnostic Code 8513 provides the rating criteria for paralysis of the radicular nerve, and therefore neuritis and neuralgia of that nerve.  Disability ratings of 20 percent, 40 percent and 70 percent are assignable for incomplete paralysis of all radicular groups of the major extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 20 percent, 30 percent, and 60 percent are assignable for incomplete paralysis of the minor extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 90 percent and 80 percent are assignable for complete paralysis of the radicular nerve of the major and minor extremity respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8513.  Peripheral nerve disability ratings are also available for each individual nerve and the upper, middle, and lower radicular groups.  However, rating the Veteran under Diagnostic Code 8513 provides for the highest rating.

The regulations describe complete paralysis for each radicular group.  For the upper radicular group, complete paralysis is established where all shoulder and elbow movements are lost or severely affected, but hand and wrist movements are not affected.  See 38 C.F.R. § 4.124a, Diagnostic Code 8510.  For the middle radicular group, complete paralysis is established where adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist are lost or severely affected.  See 38 C.F.R. § 4.124a, Diagnostic Code 8511.  For the lower radicular group, complete paralysis is established where all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, are paralyzed (substantial loss of use of hand).  See 38 C.F.R. § 4.124a, Diagnostic Code 8512.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.   When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

The Board observes that the terms "mild," "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves: 

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain [at times excruciating] is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. § 4.123. 

Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See 38 C.F.R. § 4.124.
For rating purposes, a distinction is made between major (dominant) and minor groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  As noted below, the Veteran is left-hand dominant; thus, his service-connected peripheral neuropathy of the left upper extremity disability involves his major extremity, while his service-connected peripheral neuropathy of the right upper extremity disability involves his minor extremity.

Reviewing the relevant evidence of record, on VA examination in August 2007, the Veteran reported that he was diagnosed with diabetes mellitus in late 2005.  He noted that he had been having symptoms of diabetes as early as 2003.  He reported that he developed steady numbness in his hands since June 2007.  He reported waking up at night with pain and numbness in both hands, right worse than left, involving the medial two fingers of each hand.  On examination, the Veteran had normal strength (5/5) of all major muscle groups in the upper extremities, including the radial, ulnar, and median innervated muscles.  There was no thenar or hypothenar atrophy.  The Veteran's reflexes were 2/4 throughout.  The Veteran had mild loss of touch and temperature sensation symmetrically in the fingertips and toes, with preservation of proprioception.  There was no truncal sensory level, allodynia, or hyperesthesia.  Coordination was intact in all four limbs, with slight action tremor on the right.  The examiner indicated that the Veteran's presentation suggested very mild distal sensory loss compatible with early diabetic neuropathy.  The examiner noted that the impact of this condition appeared to be minimal presently, but may worsen in the future.

In a statement dated in February 2009, the Veteran reported numbness to his hands and fingertips.  He also reported cramping to his hands.

Pursuant to the Board's March 2014 remand, in June 2016, the Veteran was afforded another VA examination for his peripheral neuropathy of the bilateral lower extremities.  The examiner noted a diagnosis of diabetic peripheral neuropathy affecting all four extremities.  The Veteran reported that his numbness, tingling, and pain were getting worse in his hands and feet.  The examiner noted that the Veteran was left-hand dominant.  The examiner noted that the Veteran did not have constant pain of the bilateral upper extremities.  The examiner instead found that the Veteran had mild intermittent pain, mild paresthesias and/or dysesthesias, and moderate numbness of the bilateral upper extremities.  The Veteran had normal strength (5/5) of all major muscle groups in the upper extremities.  The Veteran had normal (2+) deep tendon reflexes in the upper extremities.  Light touch/monofilament testing results showed decreased sensation in the bilateral hand/fingers.  Vibration and cold sensation were decreased in the bilateral upper extremities.  The Veteran did not have any muscle atrophy or trophic changes.  The examiner found that the Veteran had upper extremity diabetic peripheral neuropathy involving the bilateral radial nerve (mild incomplete paralysis), median nerve (bilateral mild incomplete paralysis), and ulnar nerve (bilateral mild incomplete paralysis).  The examiner indicated that the Veteran's diabetic peripheral neuropathy impacted his ability to work; however, the examiner's description focused on the lower extremity neuropathy and did not indicate any specific impairments from the upper extremity neuropathy.

The Board finds that, for the entire period on appeal, the evidence of record supports the currently-assigned 20 percent ratings for mild incomplete paralysis of all radicular groups of the left and right upper extremities, but does not support a rating higher than 20 percent.  Although the Veteran's disability was initially rated as 10 percent disabling under Diagnostic Code 8515 pertaining to mild incomplete paralysis of the median nerve, the June 2016 examiner indicated that the Veteran's diabetic peripheral neuropathy involved mild incomplete paralysis of the bilateral radial, median, and ulnar nerves (all upper radicular groups).  As such, resolving any doubt in favor of the Veteran, the Board finds that, for the entire period on appeal, the criteria for a 20 percent rating for peripheral neuropathy of the left and right upper extremities is warranted for mild incomplete paralysis of the upper radicular group.

Throughout this appeal, the Veteran's muscle strength has been shown as normal (5/5).  His deep tendon reflexes have also been shown as normal (2+).  None of his records or examinations have shown muscle atrophy.  The impairment shown on examination in August 2007 was described as "very mild distal sensory loss."  The impairment shown on examination in June 2016 was again largely sensory with mild intermittent pain, moderate numbness, and mild paresthesia or dysesthesias.  The Veteran had decreased light touch, cold, and vibration sensation.  The Board finds that collectively, the evidence does not show that the Veteran's impairment of the left and right upper extremities approximates moderate incomplete paralysis.  The involvement is shown to be wholly sensory and to not include any additional symptomatology that would warrant a finding of a higher, moderate, level of impairment.  No medical professional has provided any opinion that the Veteran's symptomatology is best characterized as a higher level of impairment or incomplete paralysis.  Even considering the Veteran's complaints of numbness, pain, and tingling, the findings as shown on examination do not indicate that the left or right upper extremity impairment results in a higher level of incomplete paralysis.  For these reasons, a rating higher that the currently-assigned 20 percent rating, for peripheral neuropathy, left and right upper extremities, upper radicular group, has not been met.  

Accordingly, for the entire period on appeal, the Board finds the preponderance of the evidence supports the finding of  a 20 percent rating, but no higher, for peripheral neuropathy, left and right upper extremities, upper radicular group.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The Veteran contends his bilateral hearing loss warrants an initial compensable rating.  In March 2014, the Board denied an initial compensable rating for bilateral hearing loss for the period prior to July 24, 2007.  As such, the Board will focus on the evidence from July 24, 2007, to the present.

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.  

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran was afforded a VA audiological examination in July 2007.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
65
65
LEFT
20
20
30
70
70

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 45 decibels in the right ear, and 48 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 92 percent in both ears.

Applying the test results of the July 2007 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  
As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

Pursuant to the Board's remand, the Veteran was afforded another VA audiological examination in June 2016.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
70
65
LEFT
20
30
55
70
65

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 53 decibels in the right ear, and 55 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 96 percent for the right ear, and 100 percent for the left ear.

Applying the test results of the June 2016 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  
Although the Veteran has indicated that his hearing is worse than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current noncompensable evaluation is reflected by the rating evidence of record and there is no indication that the findings on the July 2007 and June 2016 VA audiological examinations are inadequate.  Thus, the Veteran's claim for an initial compensable evaluation for his bilateral hearing loss disability from July 24, 2007, cannot be granted.

Accordingly, the evidence of record does not support an initial compensable rating for the Veteran's bilateral hearing impairment from July 24, 2007.  

      Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

Under Thun v. Peake, 22 Vet. App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, with respect to the Veteran's peripheral neuropathy of the bilateral upper extremities, the Board finds that the schedular ratings are adequate.  The Veteran's symptoms, including pain, numbness, and tingling of the hands and fingers, are all contemplated by the regular schedular criteria found at 38 C.F.R. § 4.124a.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected neuropathy, but the medical evidence shows that those manifestations are not present in this case.  As the rating schedule is adequate to rate the Veteran's peripheral neuropathy affecting the upper radicular group, referral for extra-schedular consideration is not warranted.

With respect to the Veteran's hearing loss, the Board finds that the schedular rating currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran reports that his hearing loss impacts the ordinary conditions of his daily life in that he has trouble understanding his wife.  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment and are not exceptional or unusual for someone with hearing loss.  In Doucette, the Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id., at *3, *4.  No such effects are present in this case.  As the rating schedule is adequate to rate the Veteran's bilateral hearing loss, referral for extra-schedular consideration is not warranted.

Finally, as will be discussed below, the Board is remanding entitlement to TDIU for further development.  As such, this issue is not for consideration here.


ORDER

Entitlement to an initial 20 percent rating, but no higher, for peripheral neuropathy of the left upper extremity, for the entire period on appeal, is granted.

Entitlement to an initial 20 percent rating, but no higher, for peripheral neuropathy of the right upper extremity, for the entire period on appeal, is granted.

Entitlement to an initial compensable disability rating for bilateral hearing loss, for the period beginning July 24, 2007, is denied.


REMAND

With respect to the Veteran's claim for entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities, the Veteran was most recently afforded a VA examination in June 2016.  The Board finds that the June 2016 VA examination report is not sufficient upon which to base a decision on these claims.  In this regard, the examiner indicated that the Veteran had severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness of the right and left lower extremities.  Moreover, the examination results showed absent deep tendon reflexes in the right ankle and decreased deep tendon reflexes in the left ankle; decreased light touch/monofilament in the foot and toes; and decreased vibration and cold sensation in the bilateral lower extremities.  The examiner also indicated that the numbness in the Veteran's feet impacted his ability to work as a truck driver.  Despite these examination findings, the examiner concluded that the Veteran's lower extremity diabetic peripheral neuropathy manifested in mild incomplete paralysis of the right and left sciatic nerve.  The examiner did not explain why the Veteran's lower extremity peripheral neuropathy was only mild despite the seemingly conflicting findings as discussed above.  

In a brief dated in January 2017, the Veteran's representative reiterated that the Veteran's condition was much more than what a "mild" evaluation would imply, given his reports of severe intermittent pain and moderate numbness, paresthesias and/or dysesthesias.  In light of the foregoing, the Veteran should be afforded another VA examination to ascertain the current nature and severity of his peripheral neuropathy of the bilateral lower extremities which clarifies these findings.

The Board additionally notes that the RO has rated the Veteran's peripheral neuropathy of the bilateral lower extremities pursuant to Diagnostic Code 8521, which pertains to the external popliteal nerve (common peroneal).  See 38 C.F.R. § 4.124a, Diagnostic Code 8521.  However, the June 2016 VA examiner indicated that the Veteran's lower extremity diabetic peripheral neuropathy affected the sciatic nerve.  Paralysis of the sciatic nerve is evaluated under Diagnostic Code 8520.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Accordingly, the RO should consider whether the Veteran could receive a higher evaluation for his peripheral neuropathy of the bilateral lower extremities under Diagnostic Code 8520.  

With respect to the Veteran's claim for entitlement to an initial compensable rating for onychomycosis, the Veteran was most recently afforded a VA skin examination in July 2016.  The Board finds that the July 2016 VA examination report is not sufficient upon which to base a decision.  In this regard, although the examiner indicated that the Veteran's onychomycosis affected no exposed body areas, the examiner did not indicate the total body area affected by the Veteran's onychomycosis.  As such, the Veteran should be afforded another VA examination for his service-connected onychomycosis which provides this information.
With respect to TDIU, the Board acknowledges that it appears that the RO is currently developing this claim.  However, as the Board has determined that a claim for a TDIU is part of the increased rating claim on appeal, and the Veteran has not yet been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), the claim must be remanded for appropriate notice and development.  

While on remand, updated treatment records should be obtained.

Manlicon Issues

In an August 2016 rating decision, the RO granted entitlement to service connection for diabetic nephropathy and assigned a 30 percent evaluation effective January 7, 2016.  In April 2017, the Veteran filed a Notice of Disagreement with respect to the effective date and initial rating assigned for the service-connected diabetic nephropathy.  As the Veteran has not been issued a Statement of the Case (SOC), a remand is necessary for the issuance of an SOC and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Ensure that all notification and development action 
	required is fully complied with and satisfied with 
	respect to the issue of entitlement to a TDIU rating 
	pursuant to 38 C.F.R. § 4.16.  

2.   Contact the Veteran, and, with his assistance, identify 
	any outstanding records of pertinent medical treatment 
	from VA or private health care providers.  Follow the 
	procedures for obtaining the records set forth by 
	38 C.F.R. § 3.159(c).  If VA attempts to obtain any 
	outstanding records which are unavailable, the 
	Veteran should be notified in accordance with 
	38 C.F.R. § 3.159(e).

3.  After the development in #2 has been completed, schedule the Veteran for a VA examination to 
	determine the nature and severity of his service-
	connected peripheral neuropathy of the bilateral lower 
	extremities.  The claims file, including a copy of this 
	remand, must be made available to the examiner in 
	conjunction with the examination.  All necessary tests 
	and studies should be accomplished, to include any
   electromyography/nerve conduction studies, and all 
   clinical findings should be reported in detail.
   
The examiner should indicate which nerve or nerves are affected by bilateral peripheral neuropathy of the lower extremities.  The examiner should describe the severity of any paralysis in terms of complete or incomplete, and in terms of mild, moderate, moderately severe, or severe.  

The examiner should describe the functional impairment caused by the Veteran's peripheral neuropathy of the bilateral lower extremities, to include on his ability to function in an occupational environment.

   A clear rationale for all opinions would be helpful and 	a discussion of the facts and medical principles 
   involved would be of considerable assistance to the 
   Board. 
4.  After the development in #2 has been completed, schedule the Veteran for a VA examination to 
	determine the nature and severity of his service-
	connected skin disorder.  The claims file, including a 
	copy of this remand, must be made available to the 
	examiner in conjunction with the examination.  All 
	necessary tests and studies should be accomplished, 
	and all clinical findings should be reported in detail.

	Upon review of the record and examination of the
   Veteran, the examiner should set forth all 
   manifestations and symptoms of the Veteran's 
   service-connected onychomycosis, the extent of total 
   body and exposed area involved, the Veteran's 
   medication history, and discuss the impact of 
   associated symptoms on the Veteran's activities of 
   daily living and occupational functioning.
   
   If the examiner is unable to provide any of the 
   opinions requested above without resort to 
   speculation, he or she should explain the reasons for 
   this inability and comment on whether any further 
   tests, evidence or information would be useful in 
   rendering an opinion.

5.   A Statement of the Case should be issued for the 
	claim for entitlement to an effective date earlier than 
   January 7, 2016, for the grant of service connection 
   for diabetic nephropathy and the claim for entitlement 
   to an initial rating in excess of 30 percent for the 
   service-connected diabetic nephropathy.  The Veteran 
   is advised that the Board will only exercise appellate 
   jurisdiction over his claims if he perfects a timely 
   appeal.
6.   Conduct any other appropriate development deemed 
necessary.  Thereafter, readjudicate the claims as well as entitlement to TDIU, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


